Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 7, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  157705 & (131)(132)                                                                                        Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  DEBORAH LYNN FOSTER,                                                                                Elizabeth T. Clement,
           Plaintiff/Counterdefendant-                                                                                 Justices
           Appellee,
  v                                                                  SC: 157705
                                                                     COA: 324853
                                                                     Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

          On order of the Court, the motion for extension of time to file a reply and the motion
  to exceed the page limit are GRANTED. The application for leave to appeal the March
  22, 2018 judgment of the Court of Appeals is considered, and it is GRANTED. The parties
  shall include among the issues to be briefed: (1) whether the principles set forth in Howell
  v Howell, ___ US ___; 137 S Ct 1400; 197 L Ed 2d 781 (2017), apply to combat-related
  special compensation (CRSC), 10 USC 1413a; (2) if so, whether Megee v Carmine, 290
  Mich App 551 (2010), remains good law in light of Howell; and (3) whether the Court of
  Appeals was correct in upholding the Dickinson Circuit Court’s November 6, 2014
  contempt order against the defendant. The time allowed for oral argument shall be 20
  minutes for each side. MCR 7.314(B)(1).

        Operation Firing for Effect, Forgotten Warriors Project, Inc., and Veterans of
  Foreign Wars Insurance Institute of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issues presented in this case may
  move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 7, 2018
         p1031
                                                                                Clerk